 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Petitioner would permit any employee in the unit who hasworked one full day or 8 hours for the Employer during the past yearto vote in the election.The Employer takes no position on -this matter.Although the periods of employment afforded many of the nonfixedactors involved herein are relatively brief, we believe that a singleday's employment is too casual to establish the collective bargaininginterest of a prospective voter.We shall therefore adopt a 2-day elig-ibility requirement.All employees within the appropriate unit shallbe eligible to vote who have had 2 or more days or 16 hours of employ-ment during the 12 months immediately preceding the date of thisDecision and Direction of Election.6I[Text of Direction of Election omitted from publication in thisvolume.]6Cf.Television Film Producers Association,et al., supra.AUTOMATIC ELECTRICCOMPANYandENGINEERS,DRAFTSMEN ANDTECHNICIANSASSOCIATION,LOCAL 144,INTERNATIONAL FEDERATIONOF TECHNICAL ENGINEERS,ARCHITECTS AND DRAFTSMEN'SUNIONS,AFL,PETITIONER.Case No. 13-RC-2025.September21, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Irving M. Friedman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Intervenor, Technical Engineers, Architects and Drafts-men's Association, Local 90-A, which was certified by the Board onJanuary 17, 1950, claims that its contract with the Employer of Janu-ary 25, 1950, with supplements executed January 27, 1950, November2, 1950, and November 28, 1950, and automatically renewed for 1 year .on March 2, 1951, is a bar to this petition.The Petitioner disagrees,alleging that a schism exists.The Employer is neutral.The Intervenoris a so-called amalgamated local, having membersamong employees in various plants, including the Employer's.TheIntervenor has organized its members in the Employer's plant asChapter 8, which chapter elects its own officers and holds regular meet-ings for the conduct of its affairs in relation to the Employer.96 NLRB No. 45. AUTOMATIC ELECTRIC COMPANY315At the time that the Intervenor was certified, it was affiliated withInternationalFederation of Technical Engineers, Architects andDraftsmen's Unions, AFL.On April 11, 1950, the Intervenor wassuspended by the International for financial irregularities:At aregular meeting of Chapter 8 on May 14, 1951, the purpose of whichwas well publicized in advance, the members of Chapter 8 unani-mously voted to disaffiliate from the Intervenor and organized them-selves into an independent union with the same officers.Of the ap-proximately 200 members, 102 attended this meeting.Moreover,apparently authentic petitions signed by an additional 92 memberslater indorsed the change of affiliation.On May 15, 1951, the neworganization applied for, and on May 17, 1951, was granted, affiliationwith the International as Local 144. It requested recognition fromthe Employer on May 21, 1951, but its request was refused because ofthe certification and contract of the Intervenor.In view of these circumstances, we find that a schism exists whichremoves the current contract as a bar to a representation election."We find that a question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tions 9 (c) (1) and 2 (6) and (7) of the Act 24.We find, in accordance with the agreement of the parties andwith our Decision and Certification,3 that the following employees ofthe Employer constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act: Allprofessional employees and those employees in the.process of becomingprofessional employees employed by Automatic Electric Company,Chicago, Illinois, including those who are classified by the Employeras engineers, technicians, and draftsmen in the Engineering Organ-dzation of the Employer under the supervision of the Superintendentof, Engineering which includes only systems engineering, apparatusengineering, production engineering, technical publications, and thedrafting department; and also those classified by the Employer asengineers and technicians in the Quality Control Organization of theEmployer under the supervision of the factory superintendent; andalso those technicians in the pay station department, and draftsmenin the patent department; but excluding all office and clerical em-ployees, time-study men and rate setters, managerial employees, sales'United Specialties Company,89 NLRB 605;Acme Quality Paints, Inc.,95 NLRB 1025;The Electric Storage Battery Company,94 NLRB 1308.(Cf.Columbia River SalmonandTuna Fish Packers Association,91 NLRB 1424,where there was no formal actionto change affiliation.)I In view of this finding,we find it unnecessary to resolve other issues raised with re-spect to the validity of the contract between the Employer and the Intervenor.3Automatic Electric Company,Case No. 13-RC-909, not reported in printed volumes. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDcoordinator, temporary employees, trainees, guards, and all otheremployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in this.volume.]MEMBER STYLES took no part in the consideration of the above Deci-sion and Direction of Election.WESTINGHOUSE ELECTRIC CORP.andLOCAL 410, WESTINGHOUSE PLANTGUARDS, PETITIONER.Case No. 2-RC3583. September 21, 1951Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene M. Purver,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor, organization involved claims to represent certainemployees of the Employer.3.The question concerning representation :The Petitioner seeks two units of plant guards.The Employeralleges that the Petitioner is presently affiliated with the labor organ-ization which currently represents the Employer's production andmaintenance employees and that therefore under Section 9 (b) (3)of the Act, it is ineligible to be certified as the collective bargainingrepresentative of the guards here requested.The production and maintenance employees at the Employer's Belle-ville and Bloomfield, New Jersey, plants have been covered by collec-tive bargaining agreements for a number of years, separate agreementshaving been executed for the employees in each plant.The contractunit in each plant included guards until sometime in 1950. On March29, 1950, the Board issued a Decision and Direction of Electionsin a case involving the Employer, in which it found,inter alia,thatthe production and maintenance employees at each of the afore-mentioned plants excluding guards constituted separate appropriateunits.,The elections in each plant were won by Westinghouse Local1 89 NLRB 8.96 NLRB No. 50.